       Case: 1:21-cv-00367 Document #: 21 Filed: 04/09/21 Page 1 of 2 PageID #:162




                                UNITED STATES DISTRICT COURT
                                    Northern District of Illinois
                                    219 South Dearborn Street
                                      Chicago, Illinois 60604

Thomas G. Bruton                                                                     312-435-5670
Clerk



Date: 21cv367

      InterdistrictTransfer_NYSD@nysd.uscourts.gov



Re: Clare v. Greatbanc Trust Company et al

USDC Case Number: 1:21-cv-00367


Dear Clerk:

Pursuant to the order entered by Honorable       Harry D. Leinenweber     , on 04/09/2021, the
above record was

                       electronically transmitted to Southern District of New York

                       paper documents were sent via certified mail to


Please acknowledge receipt of any paper documents on the enclosed copy of this letter.


                                                      Sincerely,
                                                      Thomas G. Bruton, Clerk

                                                      By:     /s/ E. Caswick
                                                              Deputy Clerk


New Case No. ____________________________                    Date _____________________


cc:       Non-ECF Attorneys and Pro se Parties




Rev. 09/23/2016
Case: 1:21-cv-00367 Document #: 21 Filed: 04/09/21 Page 2 of 2 PageID #:163
